Exhibit 10.2



GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (the “Agreement”), dated as of January 31, 2014 is made
by ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Guarantor”) in favor of CITIDANK, N.A., a national banking
association, as administrative agent (the “Administrative Agent”) for the
several banks and other financial institutions (the “Lenders”) from time to time
party to the Amended and Restated Credit Agreement, dated as of the date hereof,
by and among and ONEOK PARTNERS, L.P. (the “Borrower”), the Lenders, the
Administrative Agent, Citibank, N.A., as an L/C Issuer and as Swing Line Lender,
and the other L/C Issuers named therein (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement).


WITNESSETH:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility for the Borrower;


WHEREAS, the Guarantor is a direct Subsidiary of the Borrower and will derive
substantial benefit from the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers; and


WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the L/C Issuers, the Swing Line Lender, and the Lenders under the Credit
Agreement that the Guarantor execute and deliver to the Administrative Agent
this Agreement and the Guarantor wishes to fulfill said condition precedent;


NOW, THEREFORE, in order to induce Lenders to extend the Loans and the L/C
Issuers to issue Letters of Credit and to make the financial accommodations as
provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section 1.    Guarantee.    The Guarantor unconditionally guarantees, jointly
with any other guarantors from time to time and severally, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of all
Obligations, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Loan Party under Debtor Relief Laws, and including interest that accrues after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws whether or not the claim for such interest is allowed in such
proceeding, including, without limitation, (i) the due and punctual payment of
(A) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any proceeding or case under any Debtor Relief
Law, regardless of whether allowed or allowable in such proceeding or case) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement or
disbursements, interest thereon and obligations to provide cash collateral, and
(C) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
of the Borrower and other Loan Parties to the Administrative Agent and the
Lenders under the Credit Agreement and the other Loan Documents, and (ii) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and other Loan Parties under or



--------------------------------------------------------------------------------



pursuant to the Credit Agreement and the other Loan Documents (collectively, the
“Guaranteed Obligations”). The Guarantor further agrees that the Guaranteed
Obligations may be amended, extended, refinanced, modified or renewed, in whole
or in part, without notice to or further assent from the Guarantor, and that the
Guarantor will remain bound upon its guarantee notwithstanding any amendment,
extension, refinancing, modification or renewal of any Guaranteed Obligations.
All payments made by the Guarantor under this Agreement shall be made to the
Administrative Agent at the Administrative Agent’s Office in Dollars.


Anything contained herein to the contrary notwithstanding, to the extent that
the obligations of the Guarantor hereunder would be subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law, the obligations of the Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to such avoidance provisions.


Section 2.    Obligations Not Waived.    To the fullest extent permitted by
applicable law, the Guarantor waives presentment or protest to, demand of or
payment from the Borrower or any other guarantor of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of the Guarantor hereunder shall not be affected by (i) the failure
of the Administrative Agent or any Lender to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrower or any other
guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, or (iii) the failure to perfect
any security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Lender.


Section 3.    Guarantee of Payment.    The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any security held for payment of the Guaranteed Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.


Section 4.    No Discharge or Diminishment of Guarantee.    The obligations of
the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration, or compromise of any of the Guaranteed
Obligations with respect to any other obligor, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantor or that would otherwise operate as a discharge of the Guarantor as
a matter of law or equity (other than the indefeasible payment in cash of the
Obligations).


Section 5.    Defenses of Borrower Waived.    To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from

2

--------------------------------------------------------------------------------



any cause of the liability of any Loan Party, other than the final and
indefeasible payment in full in cash of the Guaranteed Obligations. The
Administrative Agent and the Lenders may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any other Loan Party or any other guarantor, without
affecting or impairing in any way the liability of the Guarantor hereunder
except to the extent the Guaranteed Obligations have been finally and
indefeasibly paid in cash. Pursuant to applicable law, the Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrower or any other guarantor, as the case may be, or any security.


Section 6.    No Setoff or Deductions.    The Guarantor shall make all payments
hereunder without setoff or counterclaim. The Guarantor agrees to the provisions
of Section 3.01 of the Credit Agreement that are applicable to the Guarantor,
and such provisions are hereby incorporated by reference herein. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Agreement.


Section 7.    Information.    The Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise the Guarantor
of information known to it or any of them regarding such circumstances or risks.


Section 8.    Indemnity and Subrogation.    In addition to all such rights of
indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 9), the Borrower agrees that (a) in the event a payment shall
be made by the Guarantor under this Agreement, the Borrower shall indemnify the
Guarantor for the full amount of such payment and the Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of the Guarantor
shall be sold to satisfy a claim of any Lender under this Agreement, the
Borrower shall indemnify the Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.


Section 9.    Subordination.    Notwithstanding any prov1s1on of this Agreement
to the contrary, all rights of the Guarantor against the Borrower or any other
Loan Party under Section 8 and all other rights of indemnity, contribution,
reimbursement or subrogation under applicable law or otherwise shall be fully
subordinated and junior to the indefeasible prior payment in full in cash of the
Guaranteed Obligations. No failure on the part of the Borrower to make the
payments required under applicable law or otherwise shall in any respect limit
the obligations and liabilities of the Guarantor with respect to its obligations
hereunder, and the Guarantor shall remain liable for the full amount of the
obligations of the Guarantor hereunder. In addition, all Indebtedness and other
obligations of the Borrower, and all Indebtedness and other obligations of any
other Loan Party, in each case now or hereafter owing to the Guarantor is hereby
subordinated in right of payment to the prior indefeasible payment in full in
cash of the Guaranteed Obligations. If any amount shall be paid to the Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such Indebtedness or obligations of any Loan Party,
such amount shall be held in trust for the benefit of the Administrative Agent
and the Lenders and shall forthwith be paid to the Administrative Agent to be
credited against the payment of the Guaranteed Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty;
provided that payments of Indebtedness and other obligations owing

3

--------------------------------------------------------------------------------



by the Borrower or other Loan Party to the Guarantor at a time when there does
not exist a Default or Event of Default shall not be held in trust or paid to
the Administrative Agent.


Section 10.    Representations and Warranties.    The Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct in all material respects, except that such materiality qualifier shall
not apply to the extent that any such representation and warranty is qualified
by materiality.


Section 11.    Termination; Reinstatement.    This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid in full in cash, all other amounts payable under this Guaranty
have been indefeasibly paid in full in cash, the Lenders have no further
commitment to lend under the Credit Agreement, the Fronting Exposure has been
reduced to zero and no L/C Issuer has any further obligation to issue Letters of
Credit under the Credit Agreement. Notwithstanding the foregoing, this Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender or the Guarantor upon the bankruptcy or
reorganization of the Borrower, the Guarantor or otherwise. The obligations of
the Guarantor under this paragraph shall survive termination of this Agreement.


Section 12.    Stay of Acceleration.    In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, in connection
with any case commenced by or against the Guarantor or the Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Administrative Agent, on behalf
of the Lenders.


Section 13.    Expenses.    The Guarantor shall pay on demand all out-of-pocket
expenses in any way relating to the enforcement or protection of the rights of
the Administrative Agent and the Lenders under this Agreement or in respect of
the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Administrative
Agent and the Lenders in any proceeding any Debtor Relief Laws. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Agreement.


Section 14.    Binding Effect; Several Agreement; Assignments.    Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Agreement shall bind the Guarantor and its successors and assigns and inure
to the benefit of the Administrative Agent, the Lenders and their respective
successors and assigns, and the Lenders may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. This Agreement shall become effetive as to the Guarantor when a
counterpart hereof is executed on behalf of the Guarantor. The Guarantor shall
not have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).


Section 15.     Waivers; Amendment.


(a)    No failure or delay of the Administrative Agent of any kind in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
of the Administrative Agent hereunder and of the Lenders under the other Loan
Documents are cumulative and

4

--------------------------------------------------------------------------------



are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) below, and then such waiver and consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice in similar or other circumstances.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantor with respect to which such waiver, amendment or modification relates
and the Administrative Agent in accordance with Section 10.01 of the Credit
Agreement.


Section 16.    Notices.    All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it at
its address set forth on Schedule I attached hereto or such other address as
shall be designated by notice given by the Guarantor.


Section 17.    Severability.    Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 18.    Counterparts; Integration.    This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 14), and
shall become effective as provided in Section 14. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.


Section 19.    Rules of Interpretation.    The rules of interpretation specified
in Section 1.02 of the Credit Agreement shall be applicable to this Agreement.


Section 20.     Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York.


(b)    THE GUARANTOR (i) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK

5

--------------------------------------------------------------------------------



STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT and (ii) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATNE AGENT, ANY LENDER OR THE LIC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR HEREBY
(i) IRREVOCABLY AND UNCONDITIONALLY WANES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION AND THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT, AND (ii)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


Section 21.    Waiver of Jury Trial.    THE GUARANTOR IRREVOCABLY WANES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND CERTIFIES
THAT NO REPRESENTATNE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.


Section 22.    Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender and its Affiliates is hereby authorized at any
time and from time to time, without prior notice to the Guarantor, such notice
being waived by the Guarantor to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Guarantor
against any or all the obligations of the Guarantor now or hereafter existing
under this Agreement and the other Loan Documents, irrespective of whether or
not such Person shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 22 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.


Section 23.    Entire Agreement.    This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.








[Remainder of Page is Intentionally Blank]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.
 
 
GUARANTOR:
 
 
 
 
 
 
ONEOK PARTNERS INTERMEDIATE
LIMITED PARTNERSHIP
 
 
 
 
 
 
By:
ONEOK ILP GP, L.L.C.,
its sole General Partner
 
 
 
 
 
 
By:
/s/ Derek S. Reiners
 
 
Name:
Derek S. Reiners
 
 
Title:
Senior Vice President, Chief Financial
Officer and Treasurer















































































[Signature Page to Guaranty Agreement]

7

--------------------------------------------------------------------------------



SCHEDULE I TO THE
GUARANTY AGREEMENT




ONEOK Partners Intermediate Limited Partnership
ONEOK Partners, L.P.
 
 
c/o ONEOK Partners GP, L.L.C.
 
 
100 West Fifth Street
 
 
Tulsa, OK 74102-0871
 
 
Attn:
 
 
 
Phone:
 
 
 
Fax:
 
 
 
Electronic Mail:
 
 
Website: http://www.oneokpartners.com/
 







































































Schedule 1 to the Guaranty Agreement



8